Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment filed September 10, 2021 has been received and entered.  With the entry of the amendment, claims 2-4, 6-8, 10-14, 16 and 18 are canceled, and claims 1, 5, 9, 15, 17, and new claims 19-21 are pending for examination.
The supplemental response filed September 30, 2021 has also been received and considered.
 
Drawings
The replacement drawings of December 23, 2020 are approved.

Claim Objections
The objection to claims 1 and 9 because in claims 1 and 9, fourth line up from the end (in both claims), “rollerradially” should be “roller radially” is withdrawn due to the amendments making this correction of September 10, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 17 and 19-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, last 2 lines refers to “the width R”, however, there is not antecedent basis for this.  The two lines above refer to a width of the sprayed portion, but this has not been defined as width R (as there is also a paper width W, etc.). Since claim 1 refers to the width of the sprayed portion as width R, it is understood that this is what is intended for the purpose of examination, but applicant should clarify what is intended, without adding new matter. 
New claims 20 and 21 refer to sprays onto the dryer roller “near the uppermost  stream side”, which is confusing as worded.  (1) Firstly, it is confusing as to what is meant by “near”.  The term "near" is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  (2) Secondly, “the uppermost stream side” lacks antecedent basis and furthermore it is unclear as to what is meant by the “uppermost stream side”  -- is this a part of the papermaking machine?  Does the uppermost stream refer to a side of the spray from the nozzle? Something else?  Therefore, given the confusion, any spray onto a dryer roller is understood to meet the 
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.


The rejection of claim 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn due to the cancellation of claim 18 in the amendment of September 10, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al (US 2016/0008845) in view of Japan 2004-218186 (hereinafter ‘186), Tomioka et al (US 2003/0070581), Issberner et al (US 2005/0025957), and Suzuki et al (US 6432439).
Claim 1: Sekiya teaches a method of spraying a chemical solution (abstract). The method includes spraying the chemical solution onto a dryer roller by a nozzle device with the nozzle device reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a paper-making machine (abstract, figure 2).  A time T for the nozzle device to travel one way (across the entire width of the paper, for example) would be provided  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, as to the amount of sprayed chemical solution, Sekiya teaches 0.1 to 400 micrograms/square meter in terms of solid content (0099) and for the solution to be 0.1 to 50% by mass of component to be solidified (0113) and therefore, the solution would be 0.1 to 400 micrograms/square meter x 2 to 1000 for the overall solution applied rate, which when converted to mg/square meter would give values overlapping that claimed. It would further have been obvious to optimize within these values, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
(A) Furthermore, as to the chemical solution as an anti-soiling agent composition comprising amino modified silicone oil, for example, Sekiya describes using an anti-contamination agent or cleaning agent, for example (0101) and gives examples of using anti-soiling agent (0156), and indicates that the solution can include water soluble polymer or silicone emulsion or wax and the like (0109). Sekiya also notes that the compositions can be applied to the dryer roll or to a canvas in the paper making machine (0015). ‘186 describes that anticontamination agent can be sprayed in a paper machine onto canvas (page 1, description translation), and describes using waxes or oils, where materials that can be used include vegetable oil and silicone oils including amino 
(B) Furthermore as to the zeta potential of the chemical solution, Sekiya indicates that it is desired to have efficiency of adhesion to the target (here roller) (0067),and also indicates solid content for the solution (0099).  Tomioka indicates higher absolute values to give good dispersability  of liquid compositions with solids (0108) and describes desirable values of +5 to +90 mV for a liquid composition with good dispersability (note lack of aggregation and not forming huge lake of colorant) and note adsorbing on particles as well (0109) and similarly describes this for -5 to -90 mV (0156).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya in view of ‘186 to also have a zeta potential for the chemical solution of 5-90 mV to give good dispersability and improved adhesion/adsorbing to the roller as suggested by Tomioka, since Sekiya notes solid contents in the solution and desire for adhesion to the target and Tomioka as discussed above would indicate values of 5-90 mV zeta potential, overlapping the claimed range, would give desirable dispersability and adsorbing.  It would have been prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
(C) As to the viscosity of the chemical solution and the pH of the chemical solution, Sekiya describes that that the viscosity should be 1 to 200 cps (equates to mPas), with less than 500 cps desired for good spraying (0110, 0111), and gives examples of viscosity of 1.5 or 1.6 cps, for example (0143, 0156), in the claimed range. Sekiya further indicates the solution can be an emulsion (note silicone emulsion of 0109).  Furthermore, ‘186 also notes using the sprayed anticontamination agent for the paper machine as noted above, where the agent can be emulsions containing the silicone oil, for example (0086, 0088), where the agent solution can be aqueous (with water) and also contain emulsifier (0096).  Tomioka describes using pH of 2-7, preferred 3-6, when using the positive +5 - +90 mV zeta potential liquid (note 0106, 0111).  Issberner describes emulsifiers making emulsions (0001), where the emulsion can be formed with an oil phase, and aqueous phase and emulsifier component (0066, 0033), where the emulsion can use a high water content (0078) and an oil phase than can be a silicone oil (note 0034), where it is described that the emulsion can have a low viscosity below 100 mPas (0068) and can be sprayed (0075, 0101).  The emulsion further is indicated as having a pH of 4.5 or greater in the aqueous phase, where the final emulsion pH can also be adjusted to a desired pH (0071), where the pH in the aqueous phase can adjust the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya in view of ‘186 and Tomioka to therefore provide that the chemical solution is an emulsion with the silicone oil material, and has a pH of 3-6 and a viscosity of less than 100 mPas as suggested by Tomioka, Issberner and Suzuki with an expectation of providing a desirable emulsion that can be sprayed, since Sekiya indicates that a silicone emulsion can be used for the chemical solution, with viscosity below 100 mPas in examples, Tomioka notes pH of 3-6 desirable for the positive zeta potential liquid,  ‘186 further describes using chemical solutions for the paper machine of modified silicone oil emulsions in water with emulsifier, and Issberner describes how silicone oil can be used with water and emulsifier to provide desirable emulsion, a viscosity of less than 100 mPas, and which would give a desirably stable emulsion that can be sprayed, indicating desirable 
Additionally, as to the moving speed Vn of the nozzle, Sekiya would also indicate values overlapping that claimed. For example, using the examples described for claim 1, if T is 0.6 minutes and the paper is 6 m wide, so 6 meters traveled, the meters/min traveled is 6/0.6 or 10 m/min, in the claimed range.  Furthermore, as to the paper width, that can be in the range from 3-9 m (0073), such as 6 m, in the claimed range (and examples are given in the claimed range, such as 5 m, note 0156).  As to the relationship T=W/Vn, this would be acceptably provided, where for example 6 m Width/ 10 m/min Vn gives 0.6 min as T.  These would occur by optimizing the values from Sekiya. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, as to the diameter of the dryer roller, Sekiya indicates a circumference of 3700 mm to 6000 mm (0075) where the diameter would be Circumference/pi.  This gives approximately 1.18 m to 1.9 m, overlapping the claimed range. Vd can be 200 times/min, for example, and values overlapping the claimed range as discussed for claim 1 above. There is no limit as to the paper speed, and therefore, it would be acceptable to provide the speed to meet the requirements of Vd=Vp/piD, such prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, to the nozzle device arranged to spray the chemical solution onto the dryer roller radially, this would be shown by Sekiya  (note figures 1, 2).  As to a width of the sprayed portion sprayed instantaneously, Sekiya would indicate this as width W (R as claimed) (figure 2) and give a range of 30-150 mm (3-15 cm) (0066-0067), giving a value overlapping the claimed range, and it would have been obvious to optimize within the taught range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As well, examples are given of W (R as claimed) in the claimed range of 3 cm (0156, Table 5) or 8 cm (80 mm) (note Table 1).  As to the travel distance H being less than R,  H is described as 15-1800 mm (0018), and examples are given including 40 mm, 64 mm, 30 mm, 45 mm, etc (note Tables 1, 5), with an exemplary value  of 50 mm used for calculations above, which would be 5 cm, and with an R of 8 cm, for example, therefore H can be less than R, and would be optimized as determined form the possible values of R and H to use.
Claim 15: The example by the Examiner for claim 1 uses N=120 and paper width = 6 m.  For claims 15, the claim wants a paper width of 6 m, and a roller diameter of 
Claim 20: the nozzle spraying the chemical solution on the dryer roller is taught by Sekiya (note figure 1 as shown of spray of S onto dryer roller D1, and note 0047), which is at the least understood to be near the uppermost stream side as onto a dryer roll and also has the same positioning shown in figure 1 of the present application.

Claims 9, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al (US 2016/0008845) in view of Japan 2004-218186 (hereinafter ‘186), Tomioka et al (US 2003/0070581), Issberner et al (US 2005/0025957), Suzuki et al (US 6432439) and Dederen et al (US 2002/0065328).
Claim 9: Sekiya teaches a method of spraying a chemical solution (abstract). The method includes spraying the chemical solution onto a dryer roller by a nozzle device with the nozzle device reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a paper-making machine (abstract, figure 2).  A time T for the nozzle device to travel one way (across the entire width of the paper, for example) would be provided since there is reciprocating movement across the paper (note abstract, 0073, 0074, figure 2, and note the controlled travel speed—0107).  There would further be a rotational speed Vd of the dryer roller (note 0077).  There would further be a number of times N that a point of the dryer roller surface makes contact with the wet paper during the time T (understood to be the number of revolutions per time T, since there would a  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, as to the amount of sprayed chemical solution, Sekiya teaches 0.1 to 400 micrograms/square prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
 (A) Furthermore, as to the chemical solution as an anti-soiling agent composition comprising various oils, for example, Sekiya describes using an anti-contamination agent or cleaning agent, for example (0101) and gives examples of using anti-soiling agent (0156), and indicates that the solution can include water soluble polymer or silicone emulsion or wax and the like (0109). Sekiya also notes that the compositions can be applied to the dryer roll or to a canvas in the paper making machine (0015). ‘186 describes that anticontamination agent can be sprayed in a paper machine onto canvas (page 1, description translation), and describes using waxes or oils, where materials that can be used include vegetable oil and silicone oils including amino and epoxy modified silicone oils (0086-0092).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya to use vegetable oils or other described oils for the anti-contamination (anti-soiling) agent as suggested by ‘186 with an expectation of predictably acceptable results, since Sekiya indicates using anti-contamination/anti-soiling material that can 
(B) Furthermore as to the zeta potential of the chemical solution, Sekiya indicates that it is desired to have efficiency of adhesion to the target (here roller) (0067),and also indicates solid content for the solution (0099).  Tomioka indicates higher absolute values to give good dispersability  of liquid compositions with solids (0108) and describes desirable values of +5 to +90 mV for a liquid composition with good dispersability (note lack of aggregation and not forming huge lake of colorant) and note adsorbing on particles as well (0109) and similarly describes this for -5 to -90 mV (0156).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya in view of ‘186 to also have a zeta potential for the chemical solution of -5 to -90 mV to give good dispersability and improved adhesion/adsorbing to the roller as suggested by Tomioka, since Sekiya notes solid contents in the solution and desire for adhesion to the target and Tomioka as discussed above would indicate values of -5 to -90 mV zeta potential, overlapping the claimed range, would give desirable dispersability and adsorbing.  It would have been obvious to one of ordinary skill in the art to optimize from the taught range, giving results in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
(C) As to the viscosity of the chemical solution and the pH of the chemical solution, Sekiya describes that that the viscosity should be 1 to 200 cps (equates to mPas), with less than 500 cps desired for good spraying (0110, 0111), and gives examples of viscosity of 1.5 or 1.6 cps, for example (0143, 0156), in the claimed range. Sekiya further indicates the solution can be an emulsion (note silicone emulsion of 0109).  Furthermore, ‘186 also notes using the sprayed anticontamination agent for the paper machine as noted above, where the agent can be emulsions containing the vegetable oil, for example (0086, 0087), where the agent solution can be aqueous (with water) and also contain emulsifier (0096).  Tomioka further describes how pH of 7-12, preferred 8-11, is used with the negative -5 to -90 mV zeta potential liquid (note 0154, 0158).  Issberner describes emulsifiers making emulsions (0001), where the emulsion can be formed with an oil phase, and aqueous phase and emulsifer component (0066, 0033), where the emulsion can use a high water content (0078) and an oil phase that can be a vegetable oil or other oils (note 0034), where it is described that the emulsion can have a low viscosity below 100 mPas (0068) and can be sprayed (0075, 0101).  The emulsion further is indicated as having a pH of 4.5 or greater in the aqueous phase, where the final emulsion pH can also be adjusted to a desired pH (0071), where the pH in the aqueous phase can adjust the desired particle size in the emulsion obtained, with lower particle size with increasing pH (0072), where it is further indicated that there can be a first pH in the aqueous phase with a different adjusted pH in the final emulsion obtained (0093).  It is further described that nanoemulsion with particle or droplet size of less than 1000 nm, particularly 5-500 nm have favorable properties including phase 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya in view of ‘186 and Tomioka to therefore provide that the chemical solution is an emulsion with the vegetable oil or other oils, and has a pH of 8-10, for example, and viscosity of less than 100 mPas as suggested by Tomioka, Issberner and Suzuki with an expectation of providing a desirable emulsion that can be sprayed, since Sekiya indicates that a silicone emulsion can be used for the chemical solution, with viscosity below 100 mPas in examples, Tomioka describes how pH of 8-11 can be provided when using negative zeta potential liquid, ‘186 further describes using chemical solutions for the paper machine of vegetable oil or other oil emulsions with water and using emulsifier, and Issberner describes how vegetable oil or other oils can be used with water and emulsifier to provide desirable emulsion, a viscosity of less than 100 mPas, and which would give a desirably stable emulsion that can be sprayed, indicating desirable conditions for a sprayed chemical solution of an emulsion as described by Sekiya and ‘186, furthermore Suzuki would indicate how oil and water emulsions that also use vegetable oil can be conventionally controlled to have a pH of 3-10, indicating conventional pH to use for such emulsions that overlaps the range of Tomioka.  Furthermore as to the pH, it would prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   
Additionally, as to the moving speed Vn of the nozzle, Sekiya would also indicate values overlapping that claimed. For example, using the examples described for claim 1, if T is 0.6 minutes and the paper is 6 m wide, so 6 meters traveled, the meters/min traveled is 6/0.6 or 10 m/min, in the claimed range.  Furthermore, as to the paper width, that can be in the range from 3-9 m (0073), such as 6 m, in the claimed range.  As to the relationship T=W/Vn, this would be acceptably provided, where for example 6 m Width/ 10 m/min Vn gives 0.6 min as T.  These would occur by optimizing the values from Sekiya. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, as to the diameter of the dryer roller, Sekiya indicates a circumference of 3700 mm to 6000 mm (0075) where the diameter would be Circumference/pi.  This gives approximately 1.18 m to 1.9 m, overlapping the claimed range. Vd can be 200 times/min, for example, and values overlapping the claimed range as discussed for claim 1 above. There is no limit as to the paper speed, and therefore, it prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, as to the nozzle device arranged to spray the chemical solution onto the dryer roller radially, this would be shown by Sekiya  (note figures 1, 2).  As to a width of the sprayed portion sprayed instantaneously, Sekiya would indicate this as width W (understood to be R as claimed) (figure 2) and give a range of 30-150 mm (3-15 cm) (0066-0067), giving a value overlapping the claimed range, and it would have been obvious to optimize within the taught range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As well, examples are given of W in the claimed range of 3 cm (0156, Table 5) or 8 cm (note Table 1).  As to the travel distance H being less than R,  H is described as 15-1800 mm (0018), and examples are given including 40 mm, 64 mm, 30 mm, 45 mm, etc (note Tables 1, 5), with an exemplary value  of 50 mm used for calculations above, which would be 5 cm, and with an R of 8 cm, for example, therefore H can be less than R, and would be optimized as determined form the possible values of R and H to use.
(D) Additionally as to using the chemical solution comprising synthetic ester oil, 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya in view of ‘186, Tomioka, Issberner and Suzuki to use synthetic ester oils as described by Dederen with an expectation of predictably acceptable results, since ‘186 discusses using oils in general and describes using vegetable and silicone oils, Issberner also indicates using such oils for emulsions, and Dederen would indicate that as well as vegetable and silicone oils, synthetic ester oils can be conventionally used for emulsion formation as well.
Claim 17: The example by the Examiner for claim 1 uses N=120 and paper width = 6 m.  For claims 17, the claim wants a paper width of 6 m, and a roller diameter of 1.83, where 6 m is used as discussed above, and where D can also be in the claimed range (noting the discussion in claim 9) and meet the other requirements of claim 9, and therefore optimization as described for claim 9 would also predictably and acceptably provide values as in claim 17.
Claim 21: the nozzle spraying the chemical solution on the dryer roller is taught by Sekiya (note figure 1 as shown of spray of S onto dryer roller D1, and note 0047), which is at the least understood to be near the uppermost stream side as onto a dryer roll and also has the same positioning shown in figure 1 of the present application.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiya in view of ‘186, Tomioka, Issberner  and Suzuki as applied to claims 1, 15 and 20 above, and further in view of EITHER Johnson et al (US 2018/0230654) OR Baumoeller et al (US 7622021).
Claims 5: As to the wet paper containing recycled pulp at not less than 90% by mass,  Sekiya does not give the recycled pulp content.  
However, (1) Johnson describes that paper such as paper towel can be made using simply (as one or more) recycled pulp, such as de-inked pulp, old corrugated container pulp or new corrugated container pulp (0012-0014) and this can be made  on all types of paper making machines, including cylinder and Yankee dryer machines (0023).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya in view of ‘186, Tomioka, Issberner and Suzuki to use simply (100 wt% or at least greater than 90% for example) recycled pulp in the paper making as suggested by Johnson with an expectation of predictably acceptable results, since Johnson indicates that paper products (paper towels) can be made by all types of paper making machines and made simply using recycled pulp content.
However, (2) Baumoeller describes that paper for use such as tissue paper can be made using about 95 wt%  recycled pulp or up to 95 wt% recycled pulp (column 13, lines 35-45, claim 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya in view of ‘186, Tomioka, Issberner and Suzuki to use 95 wt% recycled pulp in the paper making as suggested by Baumoeller with an expectation of predictably acceptable results, since .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiya in view of ‘186, Tomioka, Issberner, Suzuki and Dederen as applied to claims 9, 17 and 21 above, and further in view of EITHER Johnson et al (US 2018/0230654) OR Baumoeller et al (US 7622021).
Claims 19: As to the wet paper containing recycled pulp at not less than 90% by mass,  Sekiya does not give the recycled pulp content.  
However, (1) Johnson describes that paper such as paper towel can be made using simply (as one or more) recycled pulp, such as de-inked pulp, old corrugated container pulp or new corrugated container pulp (0012-0014) and this can be made  on all types of paper making machines, including cylinder and Yankee dryer machines (0023).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya in view of ‘186, Tomioka, Issberner, Suzuki and Dederen to use simply (100 wt% or at least greater than 90% for example) recycled pulp in the paper making as suggested by Johnson with an expectation of predictably acceptable results, since Johnson indicates that paper products (paper towels) can be made by all types of paper making machines and made simply using recycled pulp content.
However, (2) Baumoeller describes that paper for use such as tissue paper can be made using about 95 wt%  recycled pulp or up to 95 wt% recycled pulp (column 13, lines 35-45, claim 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekiya in view of ‘186, .

Terminal Disclaimer
The terminal disclaimer filed on December 23, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued on Application Number 16/607,465 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed September 10, 2021 and the declaration of September 30, 2021 have been fully considered.
(A) The Examiner notes the adjustments to the rejections due to the amendments to the claims and the new 35 USC 112 rejections due to features of new claims 20 and 21 and added to claim 9.
(B) As to the 35 USC 103 rejections of claim 1 and its dependent claims, applicant has provided a declaration as to the criticality of the claimed results using the amino modified silicone oils.   Furthermore, in the Remarks of the September 10, 2021 amendment, there are arguments made by applicant’s attorney (with reference at pages 6-7, to use of two nozzles, however, it is  noted only one nozzle required in this process), where it is argued that criticality of using Vd, D, Vp and W as claimed is shown and Vmax, Vn and R control prevents a gap, and pH, viscosity and zeta potential as claimed 
The Examiner has reviewed the declaration and arguments, however, a showing commensurate in scope to what is claimed as required by MPEP 716.02(d) has not been made.  While a number of examples in the claimed range are shown as excellent with a number of examples shown outside the claimed range are not excellent – at least the following factors make the showing not commensurate in scope – (1) the specification examples are to a specific composition of a known amino modified silicone oil as a “main component” and the declaration examples are of a solution simply described as comprising “amino modified silicone oil”.  However, the claims as worded merely require the solution to be “comprising” any amino modified silicone oil in any amount (which could be as low as 0.000001 wt%, or even lower, for example, and so small as to expect no effect from the amino modified silicone oil), and would not prevent any amount of additional ingredients including any amount of other listed anti-soiling agents, such as any amount of vegetable oil, synthetic ester oil, etc. (note how it was described in the specification in a sixth aspect to include anti-soiling agents of “at least one” of the listed materials, which would allow combinations), and the test results in the specification show different effects from different kinds of anti-soiling agents, and even using different conditions for different agents (note different pH, zeta potential in claims 1 and 9, for example), the tested examples cannot be understood to have the 
As to applicant’s attorney’s arguments, as to D, W, etc. not addressed in the declaration, no showing is made as to these issues, especially with the breadth of possible material used in the solution as discussed above, and therefore, the rejections are maintained. Note as discussed in MPEP 716.01(c)(II), “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. “
(C) As to the 35 USC 103 rejections of claim 9 and its dependent claims, applicant has provided a statement in the declaration as to the criticality of the claimed results using the synthetic ester oils, where it is simply stated that “though the examples shown in below are the examples that the chemical solution comprises amino modified silicone oil, the example that the chemical solution comprises synthetic ester oil shows the results as same”.   Furthermore, in the Remarks of the September 10, 2021 amendment, there are arguments by applicant’s attorney of the same position.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718